Case 2:19-cv-10360-RGK-PLA Document 38 Filed 07/29/20 Page 1 of 1 Page ID #:267



   1

   2

   3

   4

   5

   6

   7

   8
                           UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11   GLOBAL MASTER                              CASE NO. 2:19-cv-10360-RGK-PLA
  12   INTERNATIONAL GROUP, INC., and
       GLOBAL MASTER COMPANY                      STIPULATED PROTECTIVE
  13                                              ORDER
  14              Plaintiffs,

  15        vs.
  16
       ESMOND NATURAL, INC., PAUL
  17   CHIA-YIN WEI, and DOES 1-10,
  18
                  Defendants.
  19

  20
            Having considered the papers, and finding that good cause exists, the Parties’
  21
       Stipulated Protective Order is GRANTED.
  22
       IT IS SO ORDERED.
  23

  24            July 29
       DATED: ______________, 2020          _______________________________
  25
                                                  PAUL L. ABRAMS
  26
                                       UNITED STATES MAGISTRATE JUDGE
  27

  28
